Citation Nr: 0729379	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-40 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's claims file has since 
been transferred to the VA RO in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that a left knee disability was 
aggravated by active service.  She asserts that although she 
underwent left knee surgery prior to service, at age 16, in 
1999, for repair of the anterior cruciate ligament (ACL) and 
meniscus, her pain and "acute" condition resolved with 
physical therapy after the surgery.  The veteran has asserted 
that she "twisted her leg" during boot camp, and that the 
injury resulted in intermittent pain.  The veteran's prior 
injury, and subsequent surgery, were noted on consultation at 
the time of her July 2001 service entrance examination.  The 
impression at that time was status post left ACL 
reconstruction with no clinical evidence of instability or 
disability.  Service medical records also reveal that in 
March 2002, a Consultation Report noted that the veteran's 
complaints of knee pain began in October 2001 during a 6-mile 
march.  The report stated that her symptoms were "getting 
worse," and that the symptoms increased in severity when the 
knee was fully flexed.

In February 2003, the veteran was afforded a VA examination.  
She reported a medical history as noted above.  The VA 
examiner noted that the veteran's claims file was unavailable 
for review.  Ultimately, the examiner diagnosed the veteran 
with "left knee strain with no loss of range of motion due 
to pain."  The examiner failed to provide an opinion as to 
the etiology of the veteran's left knee condition.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination to determine 
the relationship, if any, of the veteran's left knee 
condition, or aggravation thereof, to her military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination, to include all appropriate 
diagnostic testing, to determine the etiology 
of the veteran's current left knee 
disability.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.  The examiner 
should respond to the following:

a).  Is it at least as likely as not that the 
veteran's preexisting status post left knee 
surgery/injury noted on entrance examination 
in July 2001 chronically increased in 
severity during any period of verified 
military service?

b).  If the veteran's preexisting left knee 
condition increased in severity during a 
period of service, is it at least as likely 
as not that such increase was due to the 
natural progression of the disorder, or if 
not, due to aggravation of the disorder by 
service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

c).  If the examiner identifies a left knee 
condition that did not preexist the veteran's 
military service, the examiner should 
indicate whether it is at least as likely as 
not that such disorder was incurred during a 
period of verified military service.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



